Citation Nr: 1453875	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-24 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial schedular rating for spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine rated 10 percent prior to March 11, 2013.

2.  Entitlement to a higher schedular rating for spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine rated 20 percent from March 11, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an extra-schedular rating for service-connected spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine.


REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision that granted service connection for degenerative disc disease of the lumbosacral spine.  An initial 10 percent rating was assigned effective September 8, 2003.

In a February 2013 rating decision, the Los Angeles, California, Regional Office (RO) awarded a temporary total rating from August 9, 2010, to November 30, 2010, for a period of convalescence.  As a total rating was in effect for this period, entitlement to a higher rating during this period is moot.

In a March 2013 rating decision, the RO increased the evaluation for the back disability to 20 percent, effective March 11, 2013.  The RO also recharacterized the disability as spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine.  The RO also awarded a 20 percent rating for radiculopathy of the left lower extremity, effective September 8, 2003.  In addition, a claim for TDIU was denied.

The issues of entitlement to a TDIU; and entitlement to an extra-schedular rating for service-connected spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Since the effective date of service connection, spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine has manifested with pain; muscle spasm and guarding severe enough to result in an abnormal gait; forward flexion limited to no less than 70 degrees, even when considering functional impairment; without ankylosis; and without incapacitating episodes due to intervertebral disc syndrome (IVDS) lasting at least 4 weeks; or, neurological involvement of the right lower extremity.


CONCLUSIONS OF LAW

1.  For the period prior to March 11, 2013, the criteria for an initial schedular rating of 20 percent, but not higher, for spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5238, 5243 (2014).

2.  For the period beginning March 11, 2013, the criteria for a schedular rating in excess of 20 percent for spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5238, 5243 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

VA's duty to assist has been met.  The Veteran's service treatment records and VA and private treatment records have been obtained.  Records from the Social Security Administration have also been obtained.  VA examinations were conducted in April 2009, November 2011, March 2013, and in March 2014.  The VA examination reports are adequate for the purposes of deciding the claim because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The Veteran asserts his back disability is more severe than currently rated. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5238, disabilities pertaining to the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.

Additionally, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As service connection is in effect for degenerative disc disease, the disability may also be evaluated under DC 5243 for evaluating IVDS.  In addition to the General Rating Formula, the Formula for Rating IVDS Based on Incapacitating Episodes provides for a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  

Historically, the Veteran injured his lower back while completing an obstacle course in basic training.  In addition to chronic low back pain since then, he has also experienced pain radiating to his left leg.  VA treatment records since 2003 show complaints of low back pain that radiated to the left lower extremity.  Treatment has included use of a cane, TENS unit, rolling walker, medications, injections, and physical therapy.

During a VA evaluation in September 2003, the Veteran's active range of motion in his spine was described as 'full.'  Motor strength and sensation were intact in his bilateral lower extremities.  An October 2003 treatment record shows the Veteran did not have any muscle spasms or scoliosis on evaluation of his spine.  An MRI conducted in October 2003 revealed severe spinal degenerative and discogenic disease.  

VA treatment records also contain a letter from a VA physician dated in December 2007.  That physician indicated the Veteran had constant and severe low back pain that radiated to his left lower extremity, causing numbness in that leg.  He also stated that prolonged sitting or weight-bearing would produce a marked worsening of the Veteran's lower back and left leg radicular pain.  He opined that the Veteran was essentially disabled because of his back condition and unable to maintain gainful employment.

In support of his appeal, the Veteran submitted a written statement that was signed by various individuals and dated in March 2008.  This statement essentially indicated that the Veteran was limping and using a cane both at work and outside of work.

SSA records reveal that the Veteran was awarded SSA disability benefits, effective from August 2009, based on an affective (mood) disorder and disorders of the back (discogenic and degenerative).

In April 2009, the Veteran underwent a VA compensation examination.  He reported constant, stabbing pain that periodically radiated down his left leg to the heel.  He denied flare-ups of back pain or any bowel and bladder dysfunction.  He reported that he was employed as a truck driver and had only missed 1 or 2 days of work in the past year.  He indicated that prolonged sitting was a problem, but that he could take adequate breaks in his truck.  He reported use of a TENs unit and a cane to alleviate the stress on his back.  

Objectively, the Veteran was observed to have a very slight antalgic gait.  There was lower and left paraspinal lumbar tenderness.  Muscle spasm was present and the Veteran was observed to shift positions frequently to minimize his pain.  Strength in the lower extremities was normal except for the left ankle.  Pinprick sensation was decreased in the medial lower leg and bottom of both feet bilaterally.  The reflex examination revealed +2 knee jerk bilaterally.  Ankle jerk was trace on the right and absent on the left.  Range of motion testing during the examination revealed forward flexion to 80 degrees, extension to 25 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 25 degrees bilaterally.  With repetitive use there was no additional limitation in the range of motion, but the Veteran's pain significantly worsened.  The clinical assessment was low back pain secondary to spinal stenosis resulting from disc disease.  The examiner also noted that repetitive range of motion worsens the Veteran's pain and the pain limits activity.

The Veteran underwent a L4-S1 bilateral laminectomy and L4/L5 lumbar microdiskectomy in August 2010.

In November 2011, the Veteran underwent another VA fee-based compensation examination.  He reported that due to his back pain he was limited to walking no more than 20 feet.  He reported that he had fallen due to his condition.  He reported additional symptoms of pain, stiffness, fatigue, spasms, paresthesia, and numbness.  He denied bowel and bladder dysfunction, as well as erectile dysfunction.  Flare-ups of back pain were relieved with rest.  He denied any incapacitation over the last 12 months, but did report that due to his overall functional impairment, he had to stop working.  He was able to perform activities of daily living.

Objectively, the Veteran's gait and posture were within normal limits.  Examination of the spine revealed no evidence of radiating pain on movement, tenderness, guarding, weakness or ankylosis.  Range of motion testing during the examination revealed forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  With repetitive use there was no additional limitation due to pain, fatigue, weakness, lack of endurance or fatigue.  The neurologic examination revealed intact motor function, sensation, and reflexes in both lower extremities.  No other neurologic abnormalities, such as bowel/bladder problems were noted.  The examiner provided a pertinent diagnosis of degenerative arthritis of the lumbar spine.  He opined that the effect on the Veteran's occupation and activities of daily living was difficulty standing or walking for long periods.  The examiner further opined that the Veteran would be able to carry on a sedentary desk job and a physical job that did not require long hours of standing or walking.

At a VA fee-based compensation examination in March 2013, the Veteran reported that his flare-ups of back pain impacted basic activities such as standing, walking, using stairs, carrying things, dressing, driving, and sweeping.  He reported use of a cane, back brace, walker, heating pad, medication, and TENs unit.  

On examination, he was observed to have a mild left limp that was reportedly due to low back pain.  His posture was within normal limits.  Range of motion testing during the examination revealed forward flexion to 60 degrees, extension to 25 degrees, and lateral flexion and lateral rotation to 25 degrees bilaterally.  With repetitive use there was no additional limitation in range of motion, but the examiner noted that there was functional loss/impairment of the thoracolumbar spine due to less movement than normal and pain on movement.  There was no guarding or muscle spasm.  Muscle strength testing was normal.  Decreased sensation was noted in the left lower extremity; the right lower extremity was normal.  Straight leg raise was positive for the left side only.  The reflex examination revealed +1 ankle jerk and +2 on the left; the right was normal.  Radiculopathy symptoms were observed in the left lower extremity only.  No other neurologic abnormalities, such as bowel/bladder problems were noted.  No periods of incapacitation over the last 12 months due to IVDS were noted.  

A surgical scar measuring 10 cm in length and width was observed.  The scar was not painful and/or unstable, and the total area was not greater than 39 square cm (6 square inches).  The examiner provided pertinent diagnoses of IVDS, lumbosacral degenerative disc disease; status post bilateral laminectomy with microdiskectomy, lumbosacral spine; and 4 millimeter anterolisthesis, L3.  The examiner stated that the Veteran would have difficulty with bending, stooping, and heavy lifting.

At a VA fee-based compensation examination in March 2014, the Veteran reported his flare-ups of back pain precluded prolonged standing and walking.  Objectively, a mild left limp, due to low back pain, was observed.  His posture was within normal limits.  Range of motion testing during the examination revealed forward flexion to 70 degrees and extension to 15 degrees.  Lateral flexion was to 30 degrees bilaterally and lateral rotation to 30 degrees bilaterally.  With repetitive use there was no additional limitation of motion.  The examiner noted that there was functional loss/impairment of the thoracolumbar spine due to less movement than normal and pain on movement.  

Decreased sensation was noted in the left lower extremity; the right lower extremity was normal.  The reflex examination revealed +3 ankle and knee jerk on the left; the right lower extremity was normal.  Muscle strength testing was normal.  Radiculopathy symptoms were observed in the left lower extremity only.  No other neurologic abnormalities, such as bowel/bladder problems were noted.  No periods of incapacitation due to IVDS over the last 12 months were noted.  

A surgical scar measuring 9 cm in length and width was observed.  The scar was not painful and/or unstable, and the total area was not greater than 39 square cm (6 square inches).

The examiner provided pertinent diagnoses of spinal stenosis; status post back surgery; and spondylosis with degenerative disc disease.  The examiner stated there were contributing factors of pain, weakness, fatigability, and/or incoordination, but there was no additional limitation of functional ability of the spine during flare-ups or with repeated use over time.  The examiner further opined that the back disability would impact the Veteran's ability to work in that he would have difficulty performing repetitive bending, stooping, and twisting. 

The Veteran's lumbar spine disability is rated 10 percent from September 8, 2003, the date of service connection, to August 8, 2010.  As a total rating was in effect from August 9, 2010, to November 30, 2010; entitlement to a higher rating during this period is moot.  This disability is rated 20 percent from March 11, 2013.  

Based on the evidence, the Board finds that the Veteran is entitled to a schedular rating of 20 percent, but not higher, since the grant of service connection.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent is warranted where there is evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spine contour.  

The April 2009 VA examination report shows the Veteran demonstrated a very slight antalgic gait and that muscle spasm was present.  While the examiner did not specifically indicate that the muscle spasm resulted in the antalgic gait, the Board resolves doubt in the Veteran's favor to find that these two clinical findings are interrelated.  The Board also notes that a subsequent VA examination demonstrated that the Veteran limped due to his low back pain.  Resolving doubt in the Veteran's favor, the Board finds that this is evidence of guarding, and thus further supports the assignment of a 20 percent rating.

A schedular rating in excess of 20 percent is not warranted at any time during the appeal.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the next highest rating of 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Here, none of the VA examination reports show flexion of the thoracolumbar spine was limited to 30 degrees or less, even with consideration of the effects of painful motion and other factors.  In fact, all of the examination reports show forward flexion was well over 30 degrees, even after several repetitions.  The VA treatment records and SSA records do not contain any specific range of motion findings that would support the assignment of a higher rating.  The claims file also does not contain any clinical findings of ankylosis of the thoracolumbar spine.

Considering the claim under the Formula for Rating IVDS Based on Incapacitating Episodes, DC 5243, does not result in a higher evaluation.  A 40 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes requires evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  The evidence does not demonstrate, nor does the Veteran report, incapacitating episodes due to lumbosacral spine degenerative disc disease, as defined by VA regulation, having a total duration of at least 4 weeks during any 12 month period.  Therefore, his back disability is appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine.  

Next, the Board has considered whether separate ratings are warranted for associated objective neurologic abnormalities and/or scars for either appeal period.

As for separately rating any associated objective neurologic abnormality, the evidence has shown nerve impairment involving the left lower extremity only.  While the claim was on appeal, the RO granted a separate, compensable rating for radiculopathy of the left lower extremity in a rating decision in March 2013.  As the Veteran has not disagreed with this initial rating, the matter of a higher rating for neurologic impairment of the left lower extremity is not before the Board.  

With respect to the right lower extremity, physical examinations during the appeal period have shown muscle strength and deep tendon reflexes to be normal.  All but one of the sensory evaluations has been normal.  Pinprick sensation was decreased in the medial lower leg and bottom of both feet bilaterally at the April 2009 VA examination, but it is significant that the examiner did not provide a diagnosis of neuropathy or radiculopathy based on those finding.  And there have been no other right lower extremity signs or symptoms diagnosed as radiculopathy or neuropathy, such that a separate rating for neurologic abnormality is warranted.  There also is no evidence which indicates that the Veteran has bowel or bladder impairment associated with his service-connected back disability.  Accordingly, the Board finds no basis to award a separate rating for associated objective neurologic abnormality.

Finally, with regard to the Veteran's post-surgical scar, there is no evidence that the scar is painful/tender, unstable, deep and nonlinear, covers an area of 144 square inches or more, or limits function of the lumbar spine in any way.  As such, a separate, compensable rating for a residual surgical scar is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).  

In conclusion, the Board finds that an initial schedular rating of 20 percent is warranted for the service-connected spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine.  At no time during the appeal have the criteria for a schedular rating in excess of 20 percent been met.  See Fenderson, 12 Vet. App. at 126. 


ORDER

For the period prior to March 11, 2013, an initial schedular rating of 20 percent for spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine is granted.

For the period after March 11, 2013, a schedular rating in excess of 20 percent for spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine is denied.


REMAND

The Veteran seeks entitlement to TDIU.  His service-connected disabilities in the aggregate have a combined rating of less than 70 percent.  As such, the schedular criteria for TDIU set forth in 38 C.F.R. § 4.16(a) are not met.  However, under 38 C.F.R. § 4.16(b) (2014), even if the schedular percentage standards of 38 C.F.R. § 4.16(a) are not met, if there is evidence as to the Veteran not being able to secure and follow a substantially gainful occupation by reason of service-connected disability, then rating boards should submit the issue to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  On remand, this should be accomplished as there is evidence showing the Veteran may be unemployable specifically due to his service-connected disabilities of spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine; and radiculopathy, left lower extremity.

The evidence also suggests the Veteran's service-connected disabilities of spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine; and radiculopathy, left lower extremity may cause marked interference with employment.  This matter is remanded for referral to the Director, Compensation and Pension Service, for an opinion as to whether the Veteran is entitled to an extra-schedular rating under 38 C.F.R. §3.321(b)(1), based on the combined impact of his service-connected spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine; and radiculopathy of the left lower extremity.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to a TDIU on an extra-schedular basis to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to TDIU in accordance with the provisions of 38 C.F.R. § 4.16(b).  The rating board is to include a full statement of all factors having a bearing on the issue.

2.  Refer the claim for entitlement to an extra-schedular rating based on the collective impact of the Veteran's service-connected disabilities of spinal stenosis, status post bilateral laminectomy with microdiskectomy and scar, lumbar spine and radiculopathy of the left lower extremity, pursuant to 38 C.F.R. §3.321(b)(1), to the Director of Compensation and Pension.  

3.  Then, readjudicate the claims.  If the benefit sought remains denied, the Veteran and his attorney must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


